Parnassus Funds 1 Market Street Suite 1600 San Francisco, California 94105 Parnassus Income Funds 1 Market Street Suite 1600 San Francisco, California 94105 April 28, 2015 Via EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Parnassus Funds (File Nos. 002-93131 and 811-04044) Parnassus Income Funds (File Nos. 033-36065 and 811-06673) Registration Statements on Form N-1A Filed on March 3, 2015 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned registrants, Parnassus Funds and Parnassus Income Funds (collectively, the “Registrant”), hereby request that the above-referenced Registration Statements on Form N-1A (collectively, the “Registration Statement”) be declared effective on May 1, 2015. In connection with the foregoing, the undersigned Registrant hereby acknowledges that: ● should the Securities and Exchange Commission (the “Commission”) or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the undersigned Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and ● the undersigned Registrant may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. * * * Very truly yours, PARNASSUS FUNDS By:/s/ John V. Skidmore II John V. Skidmore II Secretary and Chief Compliance Officer PARNASSUS INCOME FUNDS By:/s/ John V. Skidmore II John V. Skidmore II Secretary and Chief Compliance Officer
